
	

113 S2772 PCS: Secure the Southwest Border Supplemental Appropriations Act, 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 527113th CONGRESS
		2d Session
		S. 2772
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Flake introduced the following bill; which was read the first time
		
		August 1, 2014Read the second time and placed on the calendarA BILL
		Making supplemental appropriations for the fiscal year ending September 30, 2014, and for other
			 purposes.
	
	
		
			That the following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the fiscal year ending September 30, 2014, and for other
			 purposes, namely:
		
			A
			supplemental appropriations and rescissions
			
				I
				
					department of homeland security
				
					U.S. customs and border protection
				
					Salaries and expenses
					For an additional amount for Salaries and Expenses, $71,000,000, to remain available until September 30, 2015, for necessary expenses to apprehend,
			 transport, and provide temporary shelter associated with the significant
			 rise in unaccompanied alien children and alien adults accompanied by an
			 alien minor at the Southwest Border of the United States, including
			 related activities to secure the border, disrupt transnational crime, and
			 the necessary acquisition, construction, improvement, repair, and
			 management of facilities: Provided, That not later than 30 days after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit to the Committees on Appropriations of the
			 House of Representatives and the Senate an obligation and quarterly
			 expenditure plan for these funds: Provided further, That the Secretary shall provide to such Committees quarterly updates on the expenditure of these
			 funds.
				
					U.S. immigration and customs enforcement
				
					salaries and expenses
					For an additional amount for “Salaries and Expenses”, $334,000,000, to remain available until
			 September 30, 2015, for necessary expenses to respond to the significant
			 rise in unaccompanied alien children and alien adults accompanied by an
			 alien minor at the Southwest Border of the United States, including for
			 enforcement of immigration and customs law, including detention and
			 removal operations, of which $262,000,000 shall be for Custody Operations
			 and $72,000,000 shall be for Transportation and Removal operations: Provided, That not later than 30 days after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit to the Committees on Appropriations of the
			 House of Representatives and the Senate an obligation and quarterly
			 expenditure plan for these funds: Provided further, That the Secretary shall provide to such Committees quarterly updates on the expenditure of these
			 funds.
				
					general provisions—this title
				
					(including rescission)
				
					101.
					Notwithstanding any other provision of law, none of the funds provided by this title shall be
			 available for obligation or expenditure through a reprogramming or
			 transfer of funds that proposes to use funds directed for a specific
			 activity by either of the Committees on Appropriations of the House of
			 Representatives or the Senate for a different purpose than for which the
			 appropriations were provided: Provided, That prior to the obligation of such funds, a request for approval shall be submitted to such
			 Committees.
				
					102.
					The Secretary of Homeland Security shall provide to the Congress quarterly reports that include:
			 (1) the number of apprehensions at the border delineated by unaccompanied
			 alien children and alien adults accompanied by an alien minor; (2) the
			 number of claims of a credible fear of persecution delineated by
			 unaccompanied alien children and alien adults accompanied by an alien
			 minor, and the number of determinations of valid claims of a credible fear
			 of persecution delineated by unaccompanied alien children and alien adults
			 accompanied by an alien minor; (3) the number of unaccompanied alien
			 children and alien adults accompanied by an alien minor granted asylum by
			 an immigration judge, delineated by year of apprehension; (4) the number
			 of alien adults accompanied by an alien minor in detention facilities,
			 alternatives to detention, and other non-detention forms of supervision;
			 and (5) the number of removals delineated by unaccompanied alien children
			 and alien adults accompanied by an alien minor.
				
					103.
					Of the unobligated balance available for Department of Homeland Security—Federal Emergency Management Agency—Disaster Relief Fund, $405,000,000 is rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency
			 requirement pursuant to a concurrent resolution on a budget or the
			 Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being
			 for disaster relief pursuant to section 251(b)(2)(D) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
				
					104.
					Notwithstanding any other provision of law, grants awarded under sections 2003 or 2004 of the
			 Homeland Security Act of 2002 (6 U.S.C. 604 and 605) using funds provided
			 under the heading Federal Emergency Management Agency—State and Local Programs in division F of Public Law 113–76, division D of Public Law 113–6, or division D of Public Law
			 112–74 may be used by State and local law enforcement and public safety
			 agencies within local units of government along the Southwest Border of
			 the United States for costs incurred during the award period of
			 performance for personnel, overtime, travel, costs related to combating
			 illegal immigration and drug smuggling, and costs related to providing
			 humanitarian relief to unaccompanied alien children and alien adults
			 accompanied by an alien minor who have entered the United States.
				
				II
				
					department of defense—military
				
					military personnel
				
					national guard personnel, army
					For an additional amount for National Guard Personnel, Army, $12,419,000, to remain available until September 30, 2015, for necessary expenses related to the
			 Southwest Border of the United States.
				
					national guard personnel, air force
					For an additional amount for National Guard Personnel, Air Force, $2,258,000, to remain available until September 30, 2015, for necessary expenses related to the
			 Southwest Border of the United States.
				
					operation and maintenance
				
					operation and maintenance, army national guard
					For an additional amount for Operation and Maintenance, Army National Guard, $15,807,000, to remain available until September 30, 2015, for necessary expenses related to the
			 Southwest Border of the United States.
				
					operation and maintenance, air national guard
					For an additional amount for Operation and Maintenance, Air National Guard, $4,516,000, to remain available until September 30, 2015, for necessary expenses related to the
			 Southwest Border of the United States.
				
					general provision—this title
				
					(rescission)
				
					201.
					Of the unobligated balances of amounts appropriated in title II of division C of Public Law 113–76
			 for Operation and Maintenance, Defense-Wide, $35,000,000 is hereby rescinded to reflect excess cash balances in Department of Defense Working
			 Capital Funds.
				
				III
				
					department of justice
				
					general administration
				
					administrative review and appeals
					For an additional amount for Administrative Review and Appeals for necessary expenses to respond to the significant rise in unaccompanied alien children and
			 alien adults accompanied by an alien minor at the Southwest Border of the
			 United States, $22,000,000, to remain available until September 30, 2015,
			 of which $12,900,000 shall be for additional temporary immigration judges
			 and related expenses, and $9,100,000 shall be for technology for judges to
			 expedite the adjudication of immigration cases.
				
					general provision—this title
				
					(rescission)
				
					301.
					Of the unobligated balances available for Department of Justice—Legal Activities—Assets Forfeiture Fund, $22,000,000 is hereby permanently rescinded.
				
				IV
				
					general provisions—this title
				
					repatriation and reintegration
				
					401.
					(a)
						Repatriation and Reintegration
						Of the funds appropriated in titles III and IV of division K of Public Law 113–76, and in prior
			 Acts making appropriations for the Department of State, foreign
			 operations, and related programs, for assistance for the countries in
			 Central America, up to $40,000,000 shall be made available for such
			 countries for repatriation and reintegration activities: Provided, That funds made available pursuant to this section may be obligated notwithstanding subsections
			 (c) and (e) of section 7045 of division K of Public Law 113–76.
					
						(b)
						Report
						Prior to the initial obligation of funds made available pursuant to this section, but not later
			 than 15 days after the date of enactment of this Act, and every 90 days
			 thereafter until September 30, 2015, the Secretary of State, in
			 consultation with the Administrator of the United States Agency for
			 International Development, shall submit to the appropriate congressional
			 committees a report on the obligation of funds made available pursuant to
			 this section by country and the steps taken by the government of each
			 country to—
						
							(1)
							improve border security;
						
							(2)
							enforce laws and policies to stem the flow of illegal entries into the United States;
						
							(3)
							enact laws and implement new policies to stem the flow of illegal entries into the United States,
			 including increasing penalties for human smuggling;
						
							(4)
							conduct public outreach campaigns to explain the dangers of the journey to the Southwest Border of
			 the United States and to emphasize the lack of immigration benefits
			 available; and
						
							(5)
							cooperate with United States Federal agencies to facilitate and expedite the return, repatriation,
			 and reintegration of illegal migrants arriving at the Southwest Border of
			 the United States.
						
						(c)
						Suspension of Assistance
						The Secretary of State shall suspend assistance provided pursuant to this section to the government
			 of a country if such government is not making significant progress on each
			 item described in paragraphs (1) through (5) of subsection (b): Provided, That assistance may only be resumed if the Secretary reports to the appropriate congressional
			 committees that subsequent to the suspension of assistance such government
			 is making significant progress on each of the items enumerated in such
			 subsection.
					
						(d)
						Notification requirement
						Funds made available pursuant to this section shall be subject to the regular notification
			 procedures of the Committees on Appropriations of the House of
			 Representatives and the Senate.
					
					(rescission)
				
					402.
					Of the unexpended balances available to the President for bilateral economic assistance under the
			 heading Economic Support Fund from prior Acts making appropriations for the Department of State, foreign operations, and related
			 programs, $197,000,000 is rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas
			 Contingency Operations/Global War on Terrorism pursuant to section
			 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of
			 1985 or as an emergency requirement pursuant to a concurrent resolution on
			 the budget or the Balanced Budget and Emergency Deficit Control Act of
			 1985.
				
				V
				
					department of health and human services
				
					administration for children and families
				
					refugee and entrant assistance
					For an additional amount for Refugee and Entrant Assistance, $197,000,000, to be merged with and available for the same time period and for the same purposes
			 as the funds made available under this heading in division H of Public Law
			 113–76 for carrying out such sections 414, 501, 462, and 235: Provided, That of this amount, $47,000,000 shall be for the Social Services and Targeted Assistance
			 programs.
				
					This division may be cited as the Secure the Southwest Border Supplemental Appropriations Act, 2014.
				
			B
			Secure the Southwest Border Act of 2014
			
				1.
				Short title; table of contents
					(a)
					Short title
					This division may be cited as the Secure the Southwest Border Act of 2014.
				
					(b)
					Table of contents
					The table of contents for this division is as follows:
					
						Sec. 1. Short title; table of contents.
						Title I—Protecting Children
						Sec. 101. Repatriation of unaccompanied alien children.
						Sec. 102. Expedited due process and screening of unaccompanied alien children.
						Sec. 103. Due process protections for unaccompanied alien children present in the United States.
						Sec. 104. Emergency immigration judge resources.
						Sec. 105. Protecting children from human traffickers, sex offenders, and other criminals.
						Sec. 106. Inclusion of additional grounds for per se ineligibility for asylum.
						Title II—Use of National Guard to Improve Border Security
						Sec. 201. National Guard support for border operations.
						Title III—National Security and Federal Lands Protection
						Sec. 301. Prohibition on actions that impede border security on certain Federal land.
						Sec. 302. Sense of Congress on placement of unauthorized aliens at military installations.
					
				
				I
				Protecting Children
				
					101.
					Repatriation of unaccompanied alien childrenSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)) is amended—
					
						(1)
						in paragraph (2)—
						
							(A)
							by amending the paragraph heading to read as follows: Rules for unaccompanied alien children;
						
							(B)
							in subparagraph (A), in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; and
						
							(C)
							in subparagraph (C)—
							
								(i)
								by amending the subparagraph heading to read as follows: Agreements with foreign countries; and
							
								(ii)
								in the matter preceding clause (i), by striking countries contiguous to the United States and inserting Canada, El Salvador, Guatemala, Honduras, Mexico, and any other foreign country that the Secretary
			 determines appropriate; and
							
						(2)
						in paragraph (5)(D)—
						
							(A)
							in the subparagraph heading, by striking Placement in removal proceedings and inserting Expedited due process and screening for unaccompanied alien children;
						
							(B)
							in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under
			 subsection (a)(2), shall be— and inserting who meets the criteria listed in paragraph (2)(A)—;
						
							(C)
							by striking clause (i) and inserting the following:
							
								
									(i)
									shall be placed in a proceeding in accordance with section 235B of the Immigration and Nationality
			 Act, which shall commence not later than 7 days after the screening of an
			 unaccompanied alien child described in paragraph (4);
								;
						
							(D)
							by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively;
						
							(E)
							by inserting after clause (i) the following:
							
								
									(ii)
									may not be placed in the immediate custody of a nongovernmental sponsor or otherwise released from
			 the custody of the United States Government until the child is repatriated
			 unless the child is the subject of an order under section 235B(e)(1) of
			 the Immigration and Nationality Act;
								;
						
							(F)
							in clause (iii), as redesignated, by inserting is before eligible; and
						
							(G)
							in clause (iv), as redesignated, by inserting shall be before provided.
						
					102.
					Expedited due process and screening of unaccompanied alien children
						(a)
						Amendments to Immigration and Nationality Act
						
							(1)
							In general
							Chapter 4 of the Immigration and Nationality Act is amended by inserting after section 235A the
			 following:
							
								
									235B.
									Humane and expedited inspection and screening for unaccompanied alien children
									
										(a)
										Defined term
										In this section, the term asylum officer had the meaning given such term in section 235(b)(1)(E) of the Immigration and Nationality Act (8
			 U.S.C. 1225(b)(1)(E)).
									
										(b)
										Proceeding
										
											(1)
											In general
											Not later than 7 days after the screening of an unaccompanied alien child under section 235(a)(4)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(4)), an immigration judge shall conduct a proceeding to inspect, screen, and
			 determine the status of an unaccompanied alien child who is an applicant
			 for admission to the United States.
										
											(2)
											Time limit
											Not later than 72 hours after the conclusion of a proceeding with respect to an unaccompanied alien
			 child under this section, the immigration judge who conducted such
			 proceeding shall issue an order pursuant to subsection (e).
										
										(c)
										Conduct of proceeding
										
											(1)
											Authority of immigration judge
											The immigration judge conducting a proceeding under this section—
											
												(A)
												shall administer oaths, receive evidence, and interrogate, examine, and cross-examine the alien and
			 any witnesses;
											
												(B)
												may issue subpoenas for the attendance of witnesses and presentation of evidence; and
											
												(C)
												is authorized to sanction by civil money penalty any action (or inaction) in contempt of the
			 judge’s proper exercise of authority under this Act.
											
											(2)
											Form of proceeding
											A proceeding under this section may take place—
											
												(A)
												in person;
											
												(B)
												at a location agreed to by the parties, in the absence of the alien;
											
												(C)
												through video conference; or
											
												(D)
												through telephone conference.
											
											(3)
											Presence of alien
											If it is impracticable by reason of an alien's mental incompetency for the alien to be present at
			 the proceeding, the Attorney General shall prescribe safeguards to protect
			 the rights and privileges of the alien.
										
											(4)
											Rights of the alien
											In a proceeding under this section—
											
												(A)
												the alien shall be given the privilege of being represented, at no expense to the Government, by
			 counsel of the alien’s choosing who is authorized to practice in such
			 proceedings;
											
												(B)
												the alien shall be given a reasonable opportunity—
												
													(i)
													to examine the evidence against the alien;
												
													(ii)
													to present evidence on the alien’s own behalf; and
												
													(iii)
													to cross-examine witnesses presented by the Government;
												
												(C)
												the rights set forth in subparagraph (B) shall not entitle the alien—
												
													(i)
													to examine such national security information as the Government may proffer in opposition to the
			 alien’s admission to the United States; or
												
													(ii)
													to an application by the alien for discretionary relief under this Act; and
												
												(D)
												a complete record shall be kept of all testimony and evidence produced at the proceeding.
											
											(5)
											Withdrawal of application for admission
											In the discretion of the Attorney General, an alien applying for admission to the United States
			 may, and at any time, be permitted to withdraw such application and
			 immediately be returned to the alien’s country of nationality or country
			 of last habitual residence.
										
											(6)
											Consequences of failure to appear
											Any alien who fails to appear at a proceeding required under this section, shall be ordered removed
			 in absentia if the Government establishes by a preponderance of the
			 evidence that the alien was at fault for their absence from the
			 proceedings.
										
										(d)
										Decision and burden of proof
										
											(1)
											Decision
											
												(A)
												In general
												At the conclusion of a proceeding under this section, the immigration judge shall determine whether
			 an unaccompanied alien child is likely to be—
												
													(i)
													admissible to the United States; or
												
													(ii)
													eligible for any form of relief from removal under this Act.
												
												(B)
												Evidence
												The determination of the immigration judge under subparagraph (A) shall be based only on the
			 evidence produced at the hearing.
											
											(2)
											Burden of proof
											
												(A)
												In general
												In a proceeding under this section, an alien who is an applicant for admission has the burden of
			 establishing, by a preponderance of the evidence, that the alien—
												
													(i)
													is likely to be entitled to be lawfully admitted to the United States or eligible for any form of
			 relief from removal under this Act; or
												
													(ii)
													is lawfully present in the United States pursuant to a prior admission.
												
												(B)
												Access to documents
												In meeting the burden of proof under subparagraph (A)(ii), the alien shall be given access to—
												
													(i)
													the alien’s visa or other entry document, if any; and
												
													(ii)
													any other records and documents, not considered by the Attorney General to be confidential,
			 pertaining to the alien’s admission or presence in the United States.
												
										(e)
										Orders
										
											(1)
											Placement in further proceedings
											If an immigration judge determines that the unaccompanied alien child has met the burden of proof
			 under subsection (d)(2), the judge shall order the alien to be placed in
			 further proceedings in accordance with section 240.
										
											(2)
											Orders of removal
											If an immigration judge determines that the unaccompanied alien child has not met the burden of
			 proof required under subsection (d)(2), the judge shall order the alien
			 removed from the United States without further hearing or review unless
			 the alien claims—
											
												(A)
												an intention to apply for asylum under section 208; or
											
												(B)
												a fear of persecution.
											
											(3)
											Claims for asylum
											If an unaccompanied alien child described in paragraph (2) claims an intention to apply for asylum
			 under section 208 or a fear of persecution, the judge shall order the
			 alien referred for an interview by an asylum officer under subsection (f).
										
										(f)
										Asylum interviews
										
											(1)
											Defined term
											In this subsection, the term credible fear of persecution has the meaning given such term in section 235(b)(1)(B)(v) of the Immigration and Nationality Act
			 (8 U.S.C. 1225(b)(1)(B)(v)).
										
											(2)
											Conduct by asylum officer
											An asylum officer shall conduct interviews of aliens referred under subsection (e)(3).
										
											(3)
											Referral of certain aliens
											If the officer determines at the time of the interview that an alien has a credible fear of
			 persecution, the alien shall be held in the custody of the Secretary of
			 Health and Human Services pursuant to section 235(b) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(b)) during further consideration of the application for
			 asylum.
										
											(4)
											Removal without further review if no credible fear of persecution
											
												(A)
												In general
												Subject to subparagraph (C), if the asylum officer determines that an alien does not have a
			 credible fear of persecution the officer shall order the alien removed
			 from the United States without further hearing or review.
											
												(B)
												Record of determination
												The officer shall prepare a written record of a determination under subparagraph (A), which shall
			 include—
												
													(i)
													a summary of the material facts as stated by the applicant;
												
													(ii)
													such additional facts (if any) relied upon by the officer;
												
													(iii)
													the officer's analysis of why, in light of such facts, the alien has not established a credible
			 fear of persecution; and
												
													(iv)
													a copy of the officer’s interview notes.
												
												(C)
												Review of determination
												
													(i)
													Rulemaking
													The Attorney General shall establish, by regulation, a process by which an immigration judge will
			 conduct a prompt review, upon the alien’s request, of a determination
			 under subparagraph (A) that the alien does not have a credible fear of
			 persecution.
												
													(ii)
													Mandatory components
													The review described in clause (i)—
													
														(I)
														shall include an opportunity for the alien to be heard and questioned by the immigration judge,
			 either in person or by telephonic or video connection; and
													
														(II)
														shall be conducted—
														
															(aa)
															as expeditiously as possible;
														
															(bb)
															within the 24-hour period beginning at the time the asylum officer makes a determination under
			 subparagraph (A), to the maximum extent practicable; and
														
															(cc)
															in no case later than 7 days after such determination.
														
											(5)
											Mandatory protective custody
											Any alien subject to the procedures under this subsection shall be held in the custody of the
			 Secretary of Health and Human Services pursuant to section 235(b) of the
			 William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(b))—
											
												(A)
												pending a final determination of an asylum application under section 208; or
											
												(B)
												after a determination that the alien does not have a credible fear of persecution, until the alien
			 is removed.
											
										(g)
										Limitation on administrative review
										
											(1)
											In general
											Except as provided in subsection (f)(4)(C) and paragraph (2), a removal order entered in accordance
			 with subsection (e)(2) or (f)(4)(A) is not subject to administrative
			 appeal.
										
											(2)
											Rulemaking
											The Attorney General shall establish, by regulation, a process for the prompt review of an order
			 under subsection (e)(2) against an alien who claims under oath, or as
			 permitted under penalty of perjury under section 1746 of title 28, United
			 States Code, after having been warned of the penal ties for falsely making
			 such claim under such conditions to have been—
											
												(A)
												lawfully admitted for permanent residence;
											
												(B)
												admitted as a refugee under section 207; or
											
												(C)
												granted asylum under section 208.
											
										(h)
										Last In, First Out
										In any proceedings, determinations, or removals under this section, priority shall be accorded to
			 the alien who has most recently arrived in the United States.
									.
						
							(2)
							Clerical amendment
							The table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by
			 inserting after the item relating to section 235A the following:
							
								
									Sec. 235B. Humane and expedited inspection and screening for unaccompanied alien children.
								
								.
						
						(b)
						Judicial review of orders of removal
						Section 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended—
						
							(1)
							in subsection (a)—
							
								(A)
								in paragraph (1), by inserting , or an order of removal issued to an unaccompanied alien child after proceedings under section
			 235B after section 235(b)(1); and
							
								(B)
								in paragraph (2)—
								
									(i)
									by inserting or section 235B after section 235(b)(1) each place it appears; and
								
									(ii)
									in subparagraph (A)—
									
										(I)
										in the subparagraph heading, by inserting or 235B after section 235(b)(1); and
									
										(II)
										in clause (iii), by striking section 235(b)(1)(B), and inserting section 235(b)(1)(B) or 235B(f);; and
									
							(2)
							in subsection (e)—
							
								(A)
								in the subsection heading, by inserting or 235B after section 235(b)(1);
							
								(B)
								by inserting or section 235B after section 235(b)(1) in each place it appears;
							
								(C)
								in subparagraph (2)(C), by inserting or section 235B(g) after section 235(b)(1)(C); and
							
								(D)
								in subparagraph (3)(A), by inserting or section 235B after section 235(b).
							
					103.
					Due process protections for unaccompanied alien children present in the United States
						(a)
						Filing authorized
						Not later than 60 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, notwithstanding any other provision of law, shall, at an
			 immigration court designated to conduct proceedings under section 235B of
			 the Immigration and Nationality Act, permit an unaccompanied alien child
			 who was issued a Notice to Appear under section 239 of the Immigration and
			 Nationality Act (8 U.S.C. 1229) during the period beginning on January 1,
			 2013, and ending on the date of the enactment of this Act—
						
							(1)
							to appear, in-person, before an immigration judge who has been authorized by the Attorney General
			 to conduct proceedings under section 235B of the Immigration and
			 Nationality Act, as added by section 102;
						
							(2)
							to attest to their desire to apply for admission to the United States; and
						
							(3)
							to file a motion—
							
								(A)
								to replace any Notice to Appear issued between January 1, 2013, and the date of the enactment of
			 this Act under section 239 of the Immigration and Nationality Act (8
			 U.S.C. 1229); and
							
								(B)
								to apply for admission to the United States by being placed in proceedings under section 235B of
			 the Immigration and Nationality Act.
							
						(b)
						Motion granted
						An immigration judge may, at the sole and unreviewable discretion of the judge, grant a motion
			 filed under subsection (a)(3) upon a finding that—
						
							(1)
							the petitioner was an unaccompanied alien child (as such term is defined in section 462 of the
			 Homeland Security Act of 2002 (6 U.S.C. 279)) on the date on which a
			 Notice to Appear described in subsection (a) was issued to the alien;
						
							(2)
							the Notice to Appear was issued during the period beginning on January 1, 2013, and ending on the
			 date of the enactment of this Act;
						
							(3)
							the unaccompanied alien child is applying for admission to the United States; and
						
							(4)
							the granting of such motion would not be manifestly unjust.
						
						(c)
						Effect of motion
						Notwithstanding any other provision of law, upon the granting of a motion to replace under
			 subsection (b), the immigration judge who granted such motion shall—
						
							(1)
							while the petitioner remains in-person, immediately inspect and screen the petitioner for admission
			 to the United States by conducting a proceeding under section 235B of the
			 Immigration and Nationality Act, as added by section 102;
						
							(2)
							immediately notify the petitioner of the petitioner’s ability, under section 235B(c)(5) of the
			 Immigration and Nationality Act to withdraw the petitioner’s application
			 for admission to the United States and immediately be returned to the
			 petitioner’s country of nationality or country of last habitual residence;
			 and
						
							(3)
							replace the petitioner’s notice to appear with an order under section 235B(e) of the Immigration
			 and Nationality Act.
						
						(d)
						Protective custody
						An unaccompanied alien child who has been granted a motion under subsection (b) shall be held in
			 the custody of the Secretary of Health and Human Services pursuant to
			 section 235 of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232).
					
					104.
					Emergency immigration judge resources
						(a)
						Designation
						Not later than 14 days after the date of the enactment of this Act, the Attorney General shall
			 designate up to 40 immigration judges, including through the hiring of
			 retired immigration judges, administrative law judges, or magistrate
			 judges, or the reassignment of current immigration judges, that are
			 dedicated to conducting humane and expedited inspection and screening for
			 unaccompanied alien children under section 235B of the Immigration and
			 Nationality Act, as added by section 102. Such designations shall remain
			 in effect solely for the duration of the humanitarian crisis at the
			 southern border (as determined by the Secretary of Homeland Security, in
			 consultation with the Attorney General).
					
						(b)
						Requirement
						The Attorney General shall ensure that sufficient immigration judge resources are dedicated to the
			 purpose described in subsection (a) to comply with the requirement under
			 section 235B(b)(1) of the Immigration and Nationality Act.
					
					105.
					Protecting children from human traffickers, sex offenders, and other criminalsSection 235(c)(3) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(c)(3)) is amended—
					
						(1)
						in subparagraph (A), by inserting , including a mandatory biometric criminal history check before the period at the end; and
					
						(2)
						by adding at the end the following—
						
							
								(D)
								Prohibition on placement with sex offenders and human traffickers
								
									(i)
									In general
									The Secretary of Health and Human Services may not place an unaccompanied alien child in the
			 custody of an individual who has been convicted of—
									
										(I)
										a sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (42
			 U.S.C. 16911)); or
									
										(II)
										a crime involving a severe form of trafficking in persons (as defined in section 103 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)).
									
									(ii)
									Requirements of criminal background check
									A biometric criminal history check under subparagraph (A) shall be based on a set of fingerprints
			 or other biometric identifiers and conducted through—
									
										(I)
										the Federal Bureau of Investigation; and
									
										(II)
										criminal history repositories of all States that the individual lists as current or former
			 residences.
									.
					
					106.
					Inclusion of additional grounds for per se ineligibility for asylumSection 208(b)(2)(A)(iii) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)(A)(iii)) is
			 amended by inserting after a serious nonpolitical crime the following: (including any drug-related offense punishable by a term of imprisonment greater than 1 year).
				
				II
				Use of National Guard to Improve Border Security
				
					201.
					National Guard support for border operations
						(a)
						Deployment authority and funding
						Amounts appropriated for the Department of Defense in this Act shall be expended for any units or
			 personnel of the National Guard deployed to perform operations and
			 missions under section 502(f) of title 32, United States Code, on the
			 southern border of the United States.
					
						(b)
						Assignment of operations and missions
						
							(1)
							In general
							National Guard units and personnel deployed under subsection (a) may be assigned such operations as
			 may be necessary to provide assistance for operations on the southern
			 border, with priority given to high traffic areas experiencing the highest
			 number of crossings by unaccompanied alien children.
						
							(2)
							Nature of duty
							The duty of National Guard personnel performing operations and missions on the southern border
			 shall be full-time duty under title 32, United States Code.
						
						(c)
						Materiel and logistical support
						The Secretary of Defense shall deploy such materiel and equipment and logistical support as may be
			 necessary to ensure success of the operations and missions conducted by
			 the National Guard under this section.
					
						(d)
						Exclusion from national guard personnel strength limitations
						National Guard personnel deployed under subsection (a) shall not be included in—
						
							(1)
							the calculation to determine compliance with limits on end strength for National Guard personnel;
			 or
						
							(2)
							limits on the number of National Guard personnel that may be placed on active duty for operational
			 support under section 115 of title 10, United States Code.
						
						(e)
						High traffic areas defined
						In this section:
						
							(1)
							The term high traffic areas means sectors along the northern and southern borders of the United States that are within the
			 responsibility of the Border Patrol that have the most illicit
			 cross-border activity, informed through situational awareness.
						
							(2)
							The term unaccompanied alien child means a child who—
							
								(A)
								has no lawful immigration status in the United States;
							
								(B)
								has not attained 18 years of age; and
							
								(C)
								with respect to whom—
								
									(i)
									there is no parent or legal guardian in the United States; or
								
									(ii)
									no parent or legal guardian in the United States is available to provide care and physical custody.
								
				III
				National Security and Federal Lands Protection
				
					301.
					Prohibition on actions that impede border security on certain Federal land
						(a)
						Prohibition on secretaries of the interior and agriculture
						The Secretary of the Interior or the Secretary of Agriculture shall not impede, prohibit, or
			 restrict activities of U.S. Customs and Border Protection on Federal land
			 located within 100 miles of the United States border with Mexico that is
			 under the jurisdiction of the Secretary of the Interior or the Secretary
			 of Agriculture, to execute search and rescue operations, and to prevent
			 all unlawful entries into the United States, including entries by
			 terrorists, other unlawful aliens, instruments of terrorism, narcotics,
			 and other contraband through such international land border of the United
			 States. These authorities of U.S. Customs and Border Protection on such
			 Federal land apply whether or not a state of emergency exists.
					
						(b)
						Authorized activities of U.S. customs and border protection
						U.S. Customs and Border Protection shall have immediate access to Federal land within 100 miles of
			 the United States border with Mexico that is under the jurisdiction of the
			 Secretary of the Interior or the Secretary of Agriculture for purposes of
			 conducting the following activities on such land that prevent all unlawful
			 entries into the United States, including entries by terrorists, other
			 unlawful aliens, instruments of terrorism, narcotics, and other contraband
			 through such international land border of the United States:
						
							(1)
							Construction and maintenance of roads.
						
							(2)
							Construction and maintenance of barriers.
						
							(3)
							Use of vehicles to patrol, apprehend, or rescue.
						
							(4)
							Installation, maintenance, and operation of communications and surveillance equipment and sensors.
						
							(5)
							Deployment of temporary tactical infrastructure.
						
						(c)
						Clarification relating to waiver authority
						
							(1)
							In general
							Notwithstanding any other provision of law (including any termination date relating to the waiver
			 referred to in this subsection), the waiver by the Secretary of Homeland
			 Security on April 1, 2008, under section 102(c)(1) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103
			 note; Public Law 104–208) of the laws described in paragraph (2) with
			 respect to certain sections of the international border between the United
			 States and Mexico shall be considered to apply to all Federal land under
			 the jurisdiction of the Secretary of the Interior or the Secretary of
			 Agriculture within 100 miles of such international land border of the
			 United States for the activities of U.S. Customs and Border Protection
			 described in subsection (b).
						
							(2)
							Description of laws waived
							The laws referred to in paragraph (1) are limited to the Wilderness Act (16 U.S.C. 1131 et seq.),
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.), Public Law 86–523 (16
			 U.S.C. 469 et seq.), the Act of June 8, 1906 (commonly known as the Antiquities Act of 1906; 16 U.S.C. 431 et seq.), the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the National
			 Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et
			 seq.), the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.), the
			 Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), subchapter II
			 of chapter 5, and chapter 7, of title 5, United States Code (commonly
			 known as the Administrative Procedure Act), the National Park Service Organic Act (16 U.S.C. 1 et seq.), the General Authorities Act of 1970
			 (Public Law 91–383) (16 U.S.C. 1a–1 et seq.), sections 401(7), 403, and
			 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625,
			 92 Stat. 3467), and the Arizona Desert Wilderness Act of 1990 (16 U.S.C.
			 1132 note; Public Law 101–628).
						
						(d)
						Protection of legal uses
						This section shall not be construed to provide—
						
							(1)
							authority to restrict legal uses, such as grazing, hunting, mining, or public-use recreational and
			 backcountry airstrips on land under the jurisdiction of the Secretary of
			 the Interior or the Secretary of Agriculture; or
						
							(2)
							any additional authority to restrict legal access to such land.
						
						(e)
						Effect on state and private land
						This Act shall—
						
							(1)
							have no force or effect on State or private lands; and
						
							(2)
							not provide authority on or access to State or private lands.
						
						(f)
						Tribal sovereignty
						Nothing in this section supersedes, replaces, negates, or diminishes treaties or other agreements
			 between the United States and Indian tribes.
					
					302.
					Sense of Congress on placement of unauthorized aliens at military installations
						(a)
						Sense of Congress
						It is the sense of Congress that—
						
							(1)
							the Secretary of Defense should not allow the placement of unauthorized aliens at a military
			 installation unless—
							
								(A)
								the Secretary submits written notice to the congressional defense committees and each Member of
			 Congress representing any jurisdiction in which an affected military
			 installation is situated; and
							
								(B)
								the Secretary publishes notice in the Federal Register;
							
							(2)
							the placement of unauthorized aliens at a military institution should not displace active members
			 of the Armed Forces;
						
							(3)
							the placement of unauthorized aliens at a military institution should not interfere with any
			 mission of the Department of Defense;
						
							(4)
							the Secretary of Health and Human Services should not use a military installation for the placement
			 of unauthorized aliens unless all other facilities of the Department of
			 Health and Human Services are unavailable;
						
							(5)
							the Secretary of Health and Human Services should not use a military installation for the placement
			 of unauthorized aliens for more than 120 days;
						
							(6)
							the Secretary of Health and Human Services should ensure that all unauthorized alien children are
			 vaccinated upon arrival at a military installation as set forth in the
			 guidelines of the Office of Refugee Resettlement;
						
							(7)
							the Secretary of Health and Human Services should ensure that all individuals under the supervision
			 of the Secretary with access to unauthorized alien children at a military
			 installation are properly cleared according to the procedures set forth in
			 the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.);
						
							(8)
							the Secretary of Health and Human Services should fully comply with the provisions of the Victims
			 of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.) with respect to
			 background checks and should retain full legal responsibility for such
			 compliance; and
						
							(9)
							in accordance with section 1535 of title 31, United States Code (commonly referred to as the Economy Act), the Secretary of Health and Human Services should reimburse the Secretary of Defense for all
			 expenses incurred by the Secretary of Defense in carrying out the
			 placement of unauthorized aliens at a military installation.
						
						(b)
						Definitions
						In this section:
						
							(1)
							The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
						
							(2)
							The term Member of Congress has the meaning given that term in section 1591(c)(1) of title 10, United States Code.
						
							(3)
							The term military installation has the meaning given that term in section 2801(c)(4) of title 10, United States Code, but does
			 not include an installation located outside of the United States.
						
							(4)
							The term placement means the placement of an unauthorized alien in either a detention facility or an alternative to
			 such a facility.
						
							(5)
							The term unauthorized alien means an alien unlawfully present in the United States, but does not include a dependent of a
			 member of the Armed Forces.
						
	August 1, 2014Read the second time and placed on the calendar